Citation Nr: 0301534	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  98-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a 
gastrointestinal disorder.

2.  Entitlement to service connection for a disorder 
manifested by right hand tremors.


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision by the Portland, Oregon, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In March 2002 the veteran testified at a personal hearing 
before the undersigned Board Member.  In May 2002 the 
Board requested additional development.  The requested 
development has been completed and the veteran and his 
representative were appropriately notified by 
correspondence dated in November 2002.


FINDINGS OF FACT

1.  Medical evidence establishes that 70 percent of the 
veteran's hiatal hernia and gastroesophageal reflux 
disease (GERD) symptoms are due to aggravation from 
medication prescribed for a service-connected disability.

2.  The veteran's post-traumatic tremor of the right upper 
extremity was incurred as a result of an injury during 
active service.


CONCLUSIONS OF LAW

1.  Secondary service connection for aggravation of a 
hiatal hernia and GERD is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).
2.  Service connection for post-traumatic tremor of the 
right upper extremity is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA 
and implementing regulations are met.  Although the issues 
on appeal were initially denied as not well grounded, the 
RO has re-adjudicated and denied the claims on the merits.  
The veteran and his representative were notified of the 
VCAA provisions by correspondence dated in March 2001, and 
the RO re-adjudicated the claim in accordance with these 
provisions in an August 2001 rating decision.  These and 
other documents of record adequately notified the veteran 
of the evidence necessary to substantiate the matters on 
appeal and of the action to be taken by VA.  As the 
veteran has been kept apprised of what he must show to 
prevail in these claims, what information and evidence he 
is responsible for, and what evidence VA must secure, 
there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  The veteran underwent VA compensation 
examinations pertinent to these claims in November 1997, 
November 1998, and September 2002.  Medical evidence 
sufficient for an adequate determination of the matters 
addressed in this decision has been obtained.

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions  of 38 C.F.R. 
§ 3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant 
case.  Finally, the veteran is not prejudiced by the 
determination below.

Service connection may be granted for a disability 
resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Additionally, disability which is proximately due to or 
the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  The United 
States Court of Appeals for Veterans Claims (Court) has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be 
compensated for the degree of disability over and above 
the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.

Gastrointestinal Disorder

In correspondence dated in October 1997 the veteran 
requested service connection for stomach problems 
secondary to medication taken for his service-connected 
right clavicle disability.  VA records show that service 
connection was established for the residuals of a right 
clavicle fracture in December 1966.  In a July 1998 
statement Dr. A.M., a private physician, noted that over 
the years the veteran had used Motrin, codeine, aspirin, 
Darvon, and Valium for his service-connected injuries.  
The physician opined that he had developed GERD because of 
the long usage of these medications.  In a September 1998 
statement Dr. A.M. noted he was board certified in family 
practice and stated that Motrin and aspirin had been 
associated with GERD.  A December 1998 VA examiner noted 
that the veteran's claim of medication-induced upper 
gastrointestinal symptoms and constipation was hard to 
support.  It was noted that medications for painful 
orthopedic problems would likely cause stomach or duodenum 
problems, but that gastroesophageal reflux was simply a 
commonly acquired illness not related to the use of such 
medication.  

At his videoconference hearing in March 2002 the veteran 
testified that he had taken pain relief medication for 
shoulder and neck pain as a result of his service-
connected right clavicle fracture.  He stated that 
approximately 3 years after service he began experiencing 
stomach problems and that over the years he was prescribed 
several pain relieving medications for that disorder.  He 
stated that his private and VA medical care providers had 
related his stomach disorder to his use of medication.  

VA examination in September 2002 included a diagnosis of 
GERD, documented by upper gastrointestinal series and 
endoscopy, without evidence of stricture, weight loss, or 
hemorrhage.  The examiner opined that medication did not 
cause the veteran's GERD or hiatus hernia, but that there 
was very clear historical evidence that his use of 
nonsteroidal, anti-inflammatory medications had aggravated 
his hiatus hernia and GERD.  It was estimated that 
approximately 70 percent of the veteran's symptoms were 
due to medication usage.

Based upon the evidence of record, the Board finds service 
connection is warranted for hiatus hernia and GERD to the 
extent it was aggravated by medication taken for a 
service-connected right clavicle disability.  The 
September 2002 VA examiner's opinion is persuasive.  The 
report indicates the opinion was based upon a through 
examination and review of the evidence of record.  The 
opinion was also supported by medical rationale and 
reference to medical literature.  Furthermore, the opinion 
is consistent with that of the veteran's private 
physician, and is not entirely inconsistent with the 
opinion of the December 1998 VA examiner, as that 
physician's opinion was primarily couched in terms of 
initial causality, not aggravation.  Therefore, service 
connection is warranted, but only to the degree of 
disability over and above the degree of disability 
existing prior to the aggravation.  See Allen, supra.

Right hand Tremor

The veteran claims he has a right hand tremor due to his 
service-connected right clavicle injury.  In his 
substantive appeal he reports the tremors are not 
constant, but are most noticeable with he holds things in 
his right hand, reads a newspaper, or drives.  He 
reiterated his claim at his March 2002 video conference 
hearing and stated his VA physician had related his tremor 
to an injury during active service when he fractured his 
right clavicle.  

In a December 2001 private examination report Dr. A.P.M. 
noted the veteran complained of a right hand tremor that 
began shortly after a shoulder injury during active 
service and that had slowly worsened.  The diagnosis was 
tremor of a mixed type, most compatible with essential or 
familial tremor.  It was noted the relationship of his 
tremor to an upper extremity injury in the 1960's was 
unclear, but was well described following the injury.  VA 
examination in September 2002 included a diagnosis of 
post-traumatic tremor of the right upper extremity.  The 
examiner referred to a medical text regarding post injury 
tremors and noted that he had personally seen a number of 
cases of tremor after an extremity injury, especially with 
complex regional pain syndromes.  

Based upon the evidence of record, the Board finds service 
connection is warranted for post-traumatic tremor of the 
right hand.  The September 2002 VA examiner's opinion is 
persuasive.  The report indicates the opinion was based 
upon a through examination, a review of the evidence of 
record, and reference to medical literature.  Therefore, 
service connection is warranted.


ORDER

Service connection for aggravation of a hiatal hernia and 
GERD is granted.

Service connection for a disorder manifested by right hand 
tremors is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

